03-15-00281-CR
                   CINDY RISTER-SAUNDERS
                  Official Court Reporter
                  340th Judicial District
                    112 West Beauregard
                 San Angelo, Texas 76903
                       (325) 659-6573


May 11, 2015


Hon. Jeffrey D. Kyle, Clerk
Court of Appeals, Third District
P. O. Box 12547
209 W. 14th, Room 101
Austin, Texas 78711


Re:   Trial Court Number C-10-0321-SB:   The State of
      Texas vs. Pedro Perez Morales


Dear Mr. Kyle:

On May 11, 2015, a Designation of Record, dated May 6,
2015, was received by me in regards to the above styled
cause. By my calculations, the Reporter's Record is due
to be filed today, and I am unable to have that done.

As this is the first notice I have received that this
case is being appealed, I anticipate having the
Reporter's Record completed and filed on or before May
29, 2015.

Sincerely,



Cindy Rister-Saunders


cc:   Mr. Kirk Hawkins
      Mr. Jason Ferguson